Exhibit 10.3
 
FIRST AMENDMENT TO SELLERS OMNIBUS AGREEMENT
 
This FIRST AMENDMENT TO SELLERS OMNIBUS AGREEMENT (this “Amendment”) is made as
of November 11, 2008, by and among Ridgewood Maine, L.L.C., a limited liability
company formed under the laws of Delaware (“RM”), Indeck Energy Services, Inc.,
a corporation formed under the laws of Illinois (“IES”) and, solely as to
Sections 2(e), 6, 9(b), 7(d), 7(e) and 13 of the Agreement (as defined below),
Ridgewood Renewable Power LLC, a Delaware limited liability company (the
“Managing Shareholder”). RM, IES and the Managing Shareholder are collectively
sometimes referred to herein as the “Parties.”
 
RECITALS
 
WHEREAS, the Parties are all of the parties to that certain Sellers Omnibus
Agreement, dated as of August 19, 2008, (the “Agreement”) that was executed and
delivered in connection with the execution and delivery of that certain Purchase
and Sale Agreement, dated August 19, 2008, as amended (the “PSA”), by and among
the parties thereto.
 
WHEREAS, the parties to the PSA have agreed to certain amendments to the PSA
pursuant to a First Amendment to Purchase and Sale Agreement, dated as of the
date hereof (the “Amendment Agreement”), which amendment requires in part
corresponding amendments to other documents, including the Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
become legally bound, agree as follows:
 
1. The preamble to the Agreement is amended to add Section 7(d) and Section 7(e)
as additional Sections as to which the Managing Shareholder is signing the
Agreement.
 
2. RM and IES represent and warrant to one another that the representations and
warranties of each set forth in Section 3 of the Agreement are true and correct
as of the date of this Amendment.
 
3. Section 7 of the Agreement is amended in its entirety to read as follows:
 
7. Allocation of Proceeds; PSA Escrow.
 
(a) In the event the transaction set forth in the PSA or an Alternate Definitive
Agreement closes and IES participates therein by selling its IME Membership
Interests, and notwithstanding anything in the IME Operating Agreement to the
contrary, the proceeds of the transaction attributable to the sale of the IME
Membership Interests shall be allocated between RM and IES and paid or utilized
as set forth in this Section 7. The parties intend that such proceeds shall be
disbursed promptly at the closing of such sale (the date of such disbursement
being the “Disbursement Date”), except to the extent an Alternate Definitive
Agreement provides for holdbacks, escrows or the like of a portion of the sale
proceeds (the “Holdback”) and except in the event of a closing under the PSA, as
provided in Section 7 (c), Section 7 (d) and Section 7 (e). Unless an Alternate
Definitive Agreement expressly provides otherwise, the portion of the Holdback
attributable to the sale of the IME Membership Interests shall be not more than
the product of (i) a fraction, in which the numerator is the gross proceeds
receivable from the sale of IME Membership Interests pursuant to such Alternate
Definitive Agreement, and the denominator is the aggregate gross proceeds
receivable from the sale of all the assets sold pursuant to such Alternate
Definitive Agreement (excluding the effect of any Holdbacks in each case),
multiplied by (ii) the aggregate Holdback required under such Alternate
Definitive Agreement. Sale proceeds subject to any Holdback which are allocated
to the sale of the IME Membership Interests shall be distributed when and as
provided in such Alternate Definitive Agreement. The proceeds of the transaction
and any Holdback attributable to the sale of the IME Membership Interests shall
be allocated among RM and IES and paid as follows:
 
FIRST, to the payment of Transaction Costs (as defined below) attributable to
the sale of the IME Membership Interests, allocated fifty-five percent (55%)
from the proceeds otherwise to be received by RM and forty-five percent (45%)
from the proceeds otherwise to be received by IES, which Transaction Costs will
be estimated by the Managing Shareholder on the Disbursement Date, subject to
later reallocation pursuant to Section 7(e) below;

1



--------------------------------------------------------------------------------



 



SECOND, to RM and IES as the holders of the Senior Preferred Membership Units
pro rata up to the fair market value of such units as of the Contribution Date
as determined in accordance with Section 2 hereof;
 
THIRD, all remaining proceeds will be paid fifty-five percent (55%) to RM and
forty-five percent (45%) to IES.
 
(b) As of the Contribution Date, the following amendment to Section 8.1(b) of
the IME Operating Agreement shall become effective:
 
(1) There shall be a new subsection (i) added to the IME Operating Agreement to
read entirely as follows:
 
“(i) FIRST, the Company shall distribute one hundred percent (100%) of the Net
Cash Flow From Operations pro rata to the holders of Senior Preferred Membership
Units until all such holders have received the full value of such units as
determined in accordance with the Agreement dated as of August 19, 2008 among
the Members and, for certain limited purposes, Ridgewood Renewable Power LLC, as
amended.”
 
(2) Existing subsection (i) shall be renumbered as subsection (ii) and the word
“FIRST” therein shall be amended to read “SECOND.”
 
(3) Existing subsection (ii) shall be renumbered as subsection (iii) and the
word “SECOND” therein shall be amended to read “THIRD.”
 
(4) Existing subsection (iii) shall be renumbered as subsection (iv) and the
word “THIRD” therein shall be amended to read “FOURTH.”
 
(5) Existing subsection (iv) shall be renumbered as subsection (v) and the word
“FOURTH” therein shall be amended to read “FIFTH.”
 
(c) In the event that the transaction set forth in the PSA is consummated, each
of RM and IES hereby agrees that, on the Disbursement Date, RM will receive and
hold in escrow $2,500,000 of the proceeds (the “Working Capital Holdback”) that
otherwise would have been distributed to RM and IES in accordance with the
Agreement on the basis of 45% for the account of IES and 55% for the account of
RM for purposes of paying any amounts due to the Buyer (as defined in the PSA)
in respect of the Net Working Capital Adjustment (as defined in the PSA) finally
determined to be owing to the Buyer, if at all, in accordance with the PSA and
of paying any Transaction Costs arising after the Disbursement Date. Any Net
Working Capital Adjustment required to be paid to the Buyer under the PSA will
be paid from the Working Capital Holdback (to extent of the amount available in
the Working Capital Holdback), which payments will be allocated to RM and IES in
amounts and percentages that would have the effect of reversing steps Third and
Second in Section 7(a) of this Agreement. Any Transaction Costs arising after
the Disbursement Date will also be paid from the Working Capital Holdback (to
the extent of the amount available in the Working Capital Holdback), which
payments will be allocated 45% for the account of IES and 55% for the account of
RM. Once any such Net Working Capital Adjustment has been paid to the Buyer or
it has been finally determined that no such Net Working Capital Adjustment is
due to the Buyer and all Transaction Costs have been paid, RM will distribute
any of the Working Capital Holdback not utilized as provided herein to RM and
IES in accordance with their respective interests in the remaining Working
Capital Holdback. To the extent that the aggregate of any payment due to the
Buyer as a result of the Net Working Capital Adjustment and Transaction Costs
paid from the Working Capital Holdback exceed the amount of the Working Capital
Holdback, RM and IES will make such payments of the Net Working Capital
Adjustment in amounts and percentages that would have the effect of reversing
steps Third and Second in Section 7(a) of this Agreement.
 
(d) In the event that the transaction set forth in the PSA is consummated, the
Managing Shareholder shall cause Linwood 0708 LLC (“Linwood”) to use
commercially reasonable efforts to collect any amounts due with respect to any
Pre-Closing REC Rights (as defined in the PSA) obtained by Linwood under the PSA
and shall cause Linwood to pay forty-five percent (45%) of the net proceeds
received by Linwood from the sale of any Pre-Closing REC Rights, after the
payment of all commissions and other transaction expenses made to third parties
(the “Net REC Proceeds”), to IES and to pay fifty-five percent (55%) of the Net
REC Proceeds to RM. Except as set forth in this Section 7(d), Linwood shall have
no obligation to sell or otherwise realize any value from any such Pre-Closing
REC Rights, and RM and IES waive any right to contest or challenge any such sale
or the amount of any Net REC Proceeds received in any such sale.

2



--------------------------------------------------------------------------------



 



(e) In the event that the transaction set forth in the PSA is consummated,
promptly after the completion of the Net Working Capital Adjustment and the
receipt or payment by RM and IES of any payment due as a result of that Net
Working Capital Adjustment, the Managing Shareholder shall recompute the
allocation of Transaction Costs under step First in Section 7(a) of this
Agreement, using the actual gross proceeds from the sale pursuant to the PSA,
including any Net REC Proceeds received prior to the date of computation. In the
event such recomputation results in a different allocation of Transaction Costs
from those made in connection with the Disbursement Date, either RM or IES will
promptly pay to the other the amount required to effect that correct
reallocation of Transaction Costs resulting from the Managing Shareholder’s
computation under this Section 7(e) which were not otherwise paid for as
provided in Section 7(c).
 
4. Pursuant to Section 5(a) of the Agreement, IES hereby consents to the
modification and amendment of the PSA as set forth in the Amendment Agreement.
 
5. Capitalized terms used and not otherwise defined herein shall have the
meanings attributed thereto in the Agreement. Upon execution hereof, each
reference in the Agreement to “this Agreement,” “hereby,” “herein,” “hereof” or
words of similar import referring to the Agreement shall mean and refer to the
Agreement as amended by this Amendment.
 
6. Except as specifically amended hereby, all terms and provisions contained in
the Agreement shall remain unchanged and in full force and effect. The
Agreement, as amended by this Amendment, constitutes the entire understanding of
the Parties regarding the subject matter thereof and cannot be modified except
by written agreement of the Parties.
 
7. This Amendment may be executed in one or more counterparts, all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each of the Parties and delivered
to the other Parties, it being understood that all Parties need not sign the
same counterpart.
 
8. This Amendment shall be governed and construed in accordance with the laws of
the State of New York.
 
[Signature Page Follows]

3



--------------------------------------------------------------------------------



 



[Signature Page to First Amendment to Sellers Omnibus Agreement]
 
IN WITNESS WHEREOF, the Parties have executed this Amendment effective for all
purposes as of the date first above written.
 
RIDGEWOOD MAINE, L.L.C.
 

  By:  Ridgewood Penobscot Management Corporation, Manager     By: 
/s/  Randall D. Holmes


Name:     Randall D. Holmes

  Title:  President

 
INDECK ENERGY SERVICES, INC.
 

  By: 
/s/  Joseph M. Oskorep


Name:     Joseph M. Oskorep

  Title:  Vice President & Controller

 
RIDGEWOOD RENEWABLE POWER, LLC,
solely as to Sections 2(e), 6, 7(d), 9(b) and 13
 

  By: 
/s/  Douglas R. Wilson


Name:     Douglas R. Wilson

  Title:  Senior Vice President

4